Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 06/01/2022 are accepted. Claims 1, 12, and 18 are amended.
Response to Arguments
3)	Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicant argues that the 35 U.S.C. 103 rejections of claims 1 and 18 as being unpatentable over Elkins et al. (U.S. PGPUB 20060079859), hereinafter Elkins, in view of Mickley et al. (U.S. Patent No. 7470252), hereinafter Mickley; and claims 1, 12, and 18 as being unpatentable over Hartmann et al. (WO2013101632), hereinafter Hartmann, in view of Mickley are improper, as they do not teach the subject matter of the newly amended claims. Examiner respectfully disagrees. With regards to the Elkins in view of Mickley, while neither Elkins nor Mickley explicitly teach “such that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature,” as recited by the newly amended claim, Elkins does teach the flagella to be flexible, and capable of returning back to a previous shape (as shown in Figs. 3A and 3B). This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. This same logic holds true with regards to Hartmann in view of Mickley. Therefore, the argument is not considered persuasive, and the rejections, upheld.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1, 3, 6-7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (U.S. PGPUB 20060079859), hereinafter Elkins, in view of Mickley et al. (U.S. Patent No. 7470252), hereinafter Mickley.
Regarding claim 1, Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising: an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A). However, Elkins fails to teach wherein the leading end comprises at least three flagella; or wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.

    PNG
    media_image1.png
    258
    776
    media_image1.png
    Greyscale

Annotated Fig. 3A
	Mickley teaches a device for passage through vasculature comprising: an elongate body (Fig. 8; 806) having a distal end (Fig. 8; 813) and a proximal end (end opposite to 813); and a leading end (Fig. 8; 801) comprising at least three flagella (Fig. 8; 810), wherein the leading end is coupled to a distal end of the elongate body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Elkins to have at least three flagella, as taught by Mickley. Doing so would allow for the device to accommodate varying sizes of target sites (i.e. vasculature), as taught by Mickley [Col. 5, lines 15-17].
	However, Elkins in view of Mickley still fails to explicitly teach wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
	Elkins does teach the flagella to be flexible, and capable of returning back to a previous shape (as shown in Figs. 3A and 3B). This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature, as this would have been a natural physical consequence of the combination of the three flagella and the type of material of which the flagella are formed.
Regarding claim 3, Elkins in view of Mickley teaches the device of claim 1, further comprising a balloon [Paragraph 0070].
	Regarding claim 6, Elkins in view of Mickley teaches the device of claim 1, further comprising a guidewire introducer (Fig. 3A; 610 and 630).
	Regarding claim 7, Elkins in view of Mickley teaches the device of claim 1, further comprising a guidewire sheath (Fig. 1; 120).
	Regarding claim 10, Elkins in view of Mickley teaches the device of claim 1, wherein the flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown between Figs. 3A and 3B) [Paragraph 0082] (Examiner interprets “reversibly covering or restraining” to mean that the flagella can be moved from a position of being curved back toward the proximal end of the elongate wire body, and a position other than that, multiple times).
Regarding claim 18, Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A); and, a delivery catheter (Fig. 3A; 610 and 630) defining an elongate lumen (Examiner interprets the delivery catheter 120 to have a lumen, as the elongate wire body is capable of moving through the delivery catheter, as shown in Fig. 1), wherein the lumen is configured to receive the elongate wire body and its leading end (as shown in Fig. 1). However, Elkins fails to teach wherein the leading end comprises at least three flagella; or wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
Mickley teaches a device for passage through vasculature comprising: an elongate body (Fig. 8; 806) having a distal end (Fig. 8; 813) and a proximal end (end opposite to 813); and a leading end (Fig. 8; 801) comprising at least three flagella (Fig. 8; 810), wherein the leading end is coupled to a distal end of the elongate body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Elkins to have at least three flagella, as taught by Mickley. Doing so would allow for the device to accommodate varying sizes of target sites (i.e. vasculature), as taught by Mickley [Col. 5, lines 15-17].
	However, Elkins in view of Mickley still fails to explicitly teach wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
	Elkins does teach the flagella to be flexible, and capable of returning back to a previous shape (as shown in Figs. 3A and 3B). This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature, as this would have been a natural physical consequence of the combination of the three flagella and the type of material of which the flagella are formed.
Regarding claim 20, Elkins in view of Mickley teaches the device of claim 18, wherein the at least two flagella are positioned in the delivery catheter in an extended position (as shown in Fig. 3B).
7)	Claims 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Mickley, further in view of Hartmann et al. (W.I.P.O. 2013101632), hereinafter Hartmann.
	Regarding claim 2, Elkins in view of Mickley teaches the device of claim 1, but fails to teach wherein the elongate wire body and the leading end are formed from a biocompatible metal.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece), further comprising the elongate wire body and the leading end being formed from a biocompatible metal [Page 11, lines 15—19].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate wire body and the leading end to be formed of biocompatible metal, as taught by Hartmann. Doing so is well known in the art, and would allow for a higher amount of safety for the patient during a procedure utilizing the device.
Regarding claim 8, Elkins in view of Mickley teaches the device of claim 1, wherein the at least three flagella are capable of being curved back towards the proximal end of the elongate wire body, as well as straightened to be delivered through a delivery catheter (as shown in Figs. 3A and 3B). However, Elkins in view of Mickley does not explicitly teach wherein the at least three flagella are formed from a shape memory metal.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece), further comprising the flagella being formed from a shape memory metal [Page 11, lines 15-24] (Examiner interprets “nickel titanium alloys” to be “shape memory metal”, as nickel titanium alloys are well known within the art to be a prominent example of a shape memory metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least three flagella of Elkins in view of Mickley from shape memory metal, as taught by Hartmann. Doing so is well known in the art, and the at least three flagella of Elkins in view of Mickley already appear to be made of a shape memory material that allows them to be manipulated in a manner equivalent to that of a shape memory metal.	
	Regarding claim 11, Elkins in view of Mickley teaches the device of claim 1, but fails to teach wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece), wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating [Page 15, lines 30-38].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate wire body of Elkins in view of Mickley to comprise one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating, as taught by Hartmann. Doing so would have provided further safety to the patient by helping to prevent clots from forming on the wire, or helping move the wire through the vasculature, as taught by Hartmann [Page 15, lines 30-38].
8)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Mickley.
	Regarding claim 1, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece). However, Hartmann fails to teach wherein the leading end comprises at least three flagella; or wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
Mickley teaches a device for passage through vasculature comprising: an elongate body (Fig. 8; 806) having a distal end (Fig. 8; 813) and a proximal end (end opposite to 813); and a leading end (Fig. 8; 801) comprising at least three flagella (Fig. 8; 810), wherein the leading end is coupled to a distal end of the elongate body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Elkins to have at least three flagella, as taught by Mickley. Doing so would allow for the device to accommodate varying sizes of target sites (i.e. vasculature), as taught by Mickley [Col. 5, lines 15-17].
However, Hartmann in view of Mickley still fails to explicitly teach wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
	Hartmann does teach the flagella to be flexible, and capable of returning back to a previous shape [Page 11, lines 15-24]. This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature, as this would have been a natural physical consequence of the combination of the three flagella and the type of material of which the flagella are formed.
	Regarding claim 2, Hartmann in view of Mickley teaches the device of claim 1, further comprising the elongate wire body and the leading end being formed from a biocompatible metal [Page 11, lines 15—19].
	Regarding claim 3, Hartmann in view of Mickley teaches the device of claim 1, further comprising a balloon (Fig. 2; 160).
	Regarding claim 4, Hartmann in view of Mickley teaches the device of claim 3, wherein the balloon is integrated into the elongate wire body (as shown in Fig. 2).
	Regarding claim 5, Hartmann in view of Mickley teaches the device of claim 3, wherein the balloon takes the form of a balloon catheter comprising a lumen (Fig. 5a; 300) wherein the leading end can pass through the lumen (as shown in Fig. 5a).
	Regarding claim 6, Hartmann in view of Mickley teaches the device of claim 1, comprising a guidewire introducer (Fig. 2; 162).
	Regarding claim 7, Hartmann in view of Mickley teaches the device of claim 1, further comprising a guidewire sheath (Fig. 3a; 260).
	Regarding claim 8, Hartmann in view of Mickley teaches the device teaches the device of claim 1, further comprising the at least three flagella being formed from a shape memory metal [Page 11, lines 15-24] (Examiner interprets “nickel titanium alloys” to be “shape memory metal”, as nickel titanium alloys are well known within the art to be a prominent example of a shape memory metal). 
	Regarding claim 9, Hartmann in view of Mickley teaches the device teaches the device of claim 1, wherein the at least three flagella are configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel (Examiner notes that “configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel” is taken to be intended use, and would be possible if the at least three flagella of the device of Hartmann in view of Mickley were inserted into a singular vessel together).
	Regarding claim 10, Hartmann in view of Mickley teaches the device of claim 1, wherein the flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown in Figs. 9b-9g) [Page 11, lines 15-24] (Examiner interprets the “varying stiffness and flexibility” of the elongate wire body, and the ability of the elongate wire to be extended into the position of being curved back and returned to an extended position, as shown by Figs. 9b-9g, to mean that the flagella can be moved from a position of being curved back toward the proximal end of the elongate wire body, and a position other than that, multiple times).
	Regarding claim 11, Hartmann in view of Mickley teaches the device of claim 1, wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating [Page 15, lines 30-38].
	Regarding claim 12, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece); and a balloon (Fig. 2; 160) disposed proximal to the leading end (as shown in Fig. 3a), wherein the balloon is in an uninflated configuration prior to insertion of the device through the vasculature (as shown in Figs. 3a and 9d), wherein the balloon is configured to be inflated (as shown in Fig. 9e), and wherein the balloon includes an insufflation lumen (Fig. 5a; 310) to allow for inflation of the balloon (Examiner interprets the insufflation catheter to be part of the balloon as it enters and engages with the balloon). However, Hartmann fails to teach wherein the leading end comprises at least three flagella; or wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
Mickley teaches a device for passage through vasculature comprising: an elongate body (Fig. 8; 806) having a distal end (Fig. 8; 813) and a proximal end (end opposite to 813); and a leading end (Fig. 8; 801) comprising at least three flagella (Fig. 8; 810), wherein the leading end is coupled to a distal end of the elongate body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Elkins to have at least three flagella, as taught by Mickley. Doing so would allow for the device to accommodate varying sizes of target sites (i.e. vasculature), as taught by Mickley [Col. 5, lines 15-17].
However, Hartmann in view of Mickley still fails to explicitly teach wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
	Hartmann does teach the flagella to be flexible, and capable of returning back to a previous shape [Page 11, lines 15-24]. This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature, as this would have been a natural physical consequence of the combination of the three flagella and the type of material of which the flagella are formed.
Regarding claim 13, Hartmann in view of Mickley teaches the device of claim 12, further comprising the elongate wire body and the leading end being formed from a biocompatible metal [Page 11, lines 15—19].
Regarding claim 14, Hartmann in view of Mickley teaches the device teaches the device of claim 12, further comprising the at least three flagella being formed from a shape memory metal [Page 11, lines 15-24] (Examiner interprets “nickel titanium alloys” to be “shape memory metal”, as nickel titanium alloys are well known within the art to be a prominent example of a shape memory metal). 
	Regarding claim 15, Hartmann in view of Mickley teaches the device teaches the device of claim 12, wherein the at least three flagella are configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel (Examiner notes that “configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel” is taken to be intended use, and would be possible if the at least two flagella of the device of Hartmann in view of Elkins were inserted into a singular vessel together).
	Regarding claim 16, Hartmann in view of Mickley teaches the device of claim 12, wherein the at least three flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown in Figs. 9b-9g) [Page 11, lines 15-24] (Examiner interprets the “varying stiffness and flexibility” of the elongate wire body, and the ability of the elongate wire to be extended into the position of being curved back and returned to an extended position, as shown by Figs. 9b-9g, to mean that the flagella can be moved from a position of being curved back toward the proximal end of the elongate wire body, and a position other than that, multiple times).
	Regarding claim 17, Hartmann in view of Mickley teaches the device of claim 12, wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating [Page 15, lines 30-38].
	Regarding claim 18, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece); and a delivery catheter (Fig. 2; 120) defining an elongate lumen (Fig. 2; 145) extending therethrough, wherein the lumen is configured to receive the elongate wire body and its leading end [Page 11, lines 9-11]. However, Hartmann fails to teach wherein the leading end comprises at least three flagella; or wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
Mickley teaches a device for passage through vasculature comprising: an elongate body (Fig. 8; 806) having a distal end (Fig. 8; 813) and a proximal end (end opposite to 813); and a leading end (Fig. 8; 801) comprising at least three flagella (Fig. 8; 810), wherein the leading end is coupled to a distal end of the elongate body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Elkins to have at least three flagella, as taught by Mickley. Doing so would allow for the device to accommodate varying sizes of target sites (i.e. vasculature), as taught by Mickley [Col. 5, lines 15-17].
However, Hartmann in view of Mickley still fails to explicitly teach wherein the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature.
	Hartmann does teach the flagella to be flexible, and capable of returning back to a previous shape [Page 11, lines 15-24]. This with the addition of the third flagella, as taught by Mickley, this would create a “self-centering” quality due to the inherent force the flagella would place upon the vasculature, and therefore, each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly taught that the flagella are configured to exert a tension on the vasculature, and such that the exerted tension self-centers the elongate wire in the vasculature, as this would have been a natural physical consequence of the combination of the three flagella and the type of material of which the flagella are formed.
	Regarding claim 19, Hartmann in view of Mickley teaches the device of claim 18, wherein the delivery catheter further comprises a balloon (Fig. 2; 160), wherein the balloon is in an uninflated configuration prior to insertion of the device through the vasculature (as shown in Figs. 3a and 9d), wherein the balloon is configured to be inflated (as shown in Fig. 9e), and wherein the delivery catheter includes an insufflation lumen (Fig. 5a; 310) to allow for inflation of the balloon.
	Regarding claim 20, Hartmann in view of Mickley teaches the device of claim 18, wherein the at least three flagella are positioned in the delivery catheter in an extended position (as shown in Fig. 5a, and the progression of Figs. 9a-9g).
Examiner’s Note
8)	Examiner would like to note that the Application Number written at the top of the Response pages filed 06/01/2022 is incorrect. The Application Number currently reads “16/760, 202”, but should instead read “16/762,202”.
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783